DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 21 January 2022 and 1 August 2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS are being considered by this Examiner.
Specification
The disclosure is objected to because of the following informalities:
On page 1, paragraph [0001], the status of parent application 16/720,838 should be updated as it has been issued as a U.S. patent.
Appropriate correction is required.
Double patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent 11269768. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the claims 1-12 of U.S. Patent 11269768. See MPEP 804.  The side-by-side comparison below of claim 1 of the instant application and claim 1 of U.S. Patent 11269768 shows limitation by limitation matching between the conflicting claims (bold parts are the differences)

Instant Application
U.S. Patent 11269768
1. A method comprising:
determining, by a system comprising a processor, that a content selection graph preloaded into a memory is no longer in use; and
garbage collecting, by the system, the content selection graph from the memory.
1. A method comprising:
determining that a content selection graph associated with a first timepoint and preloaded into a memory is no longer in use based on determining that another content selection graph associated with a second timepoint and preloaded into the memory is in use, wherein the second timepoint is more current than the first timepoint;
and garbage collecting the content selection graph from the memory.


Substantially all claimed elements of claim 1 in the instant application are contained in claim 1 of U.S. Patent 11269768. Claim 1 in the instant application also recites the additional claim limitations of “by a system comprising a processor” and “by the system”.  However, U.S. Patent 11269768 suggests the above limitations by claiming a system comprising a processor in claim 14, and by teaching that its invention can be implemented by a processor (see col. 20, lines 55-67).  Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention that the method of claim 1 of U.S. Patent 11269768 can be implemented by a system comprising a processor in order to access and process data.
Similar claim mappings of the dependent claims (claims 2-12) to claims 2-12 of U.S. Patent 11269768 would have been clear to a person having ordinary skill in the art but have been omitted for the sake of brevity.
Independent claims 13 and 17 of the instant application are the system and machine-readable medium embodiments of the same invention claimed by claim 1 of the instant application.  Similar claim mappings of claims 13 and 17 to claim 1 of U.S. Patent 11269768 would have been clear to a person having ordinary skill in the art but have been omitted for the sake of brevity.
Similar claim mappings of the dependent claims 13-16 to claims 1, 5-6 and 12 of U.S. Patent 11269768 would have been clear to a person having ordinary skill in the art but have been omitted for the sake of brevity.
Similar claim mappings of the dependent claims 17-20 to claims 1, 5-6 and 12 of U.S. Patent 11269768 would have been clear to a person having ordinary skill in the art but have been omitted for the sake of brevity.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Nguyen et al. [US 8332414 B2] (hereinafter “Nguyen”).
	Independent Claims:
Per claim 1, Nguyen teaches a method comprising:
determining, by a system comprising a processor (see col. 7, line 55 to col. 8, line 8 for various implementations using a processor), that a selection content graph preloaded into a memory is no longer in use (see col. 5, lines 46-57, pre-fetched videos determined to have reached storage expiration dates); and
garbage collecting, by the system, the preloaded graph selection content graph from the memory (see col. 5, lines 46-57, delete pre-fetched videos that reached storage expiration dates).
Per claim 13, the claim is the system claim corresponding to the method claim 1, and is rejected on the same grounds mutatis mutandis (see Nguyen, col. 7, line 66 to col. 8, line 17 for a system comprising a processor and a memory that stores executable instructions to be executed by the processor).
Per claim 17, the claim is the machine-readable medium claim corresponding to the method claim 1, and is rejected on the same grounds mutatis mutandis (see Nguyen, col. 7, line 66 to col. 8, line 17 for a non-transitory machine-readable medium comprising executable instructions to be executed by a processor).
	Dependent Claims:
Per claim 2, Nguyen further teaches garbage collecting, by the system, an orphaned graph from the memory (see col. 6, lines 25-36, see “My Favorite” channel prefetch space expiration and “Related to [specific category]” prefetch space expiration, one of the videos deleted when space is needed for one of these two configurations can be construed as the claimed orphaned graph).
Per claim 11, Nguyen further teaches garbage collecting the content selection graph from the memory comprises scanning keys in the memory (see Table 1, each video file is associated with keys such as Video Id, File Name, Prefetch Date, Storage Expiration, Keyword, Channel type and Recorded TV Program Id, a video selected to be deleted may be identified through one or more of these keys).

Claims 1, 2, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Thomas Huston et al. [US 2002/0007402 A1] (hereinafter “Thomas Huston”)
Independent Claims:
Per claim 1, Thomas Huston teaches a method comprising:
determining, by a system comprising a processor (see paragraphs [0083] for computer system 400), that a selection content graph preloaded into a memory is no longer in use (see paragraph [0057], pre-fetched content not receiving a user request after the expiration of a specified period of time); and
garbage collecting, by the system, the preloaded graph selection content graph from the memory (see paragraph [0057] for housekeeping by deleting the pre-fetched content that did not receive a user request after the expiration of a specified period of time).
Per claim 13, the claim is the system claim corresponding to the method claim 1, and is rejected on the same grounds mutatis mutandis (see Thomas Huston, paragraphs [0083] for computer system 400 for a system comprising a processor and a memory that stores executable instructions to be executed by the processor).
Per claim 17, the claim is the machine-readable medium claim corresponding to the method claim 1, and is rejected on the same grounds mutatis mutandis (see Thomas Huston, paragraphs [0083] for computer system 400 for a non-transitory machine-readable medium comprising executable instructions to be executed by a processor).
	Dependent Claims:
Per claim 2, Thomas Huston further teaches garbage collecting, by the system, an orphaned graph from the memory (see paragraph [0057], a particular old pre-fetched content may considered to be orphaned if it has remained in cache 238 for a given limit of time without a request for it).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, in further view of Lee et al. [US 20170357575 A1] (hereinafter “Lee”).
	Per claim 5, Nguyen does not specifically teach garbage collecting an unused entity key from the memory.  Garbage collecting is a well known memory management technique for reclaiming space occupied by unused data.  Lee teaches garbage collecting space for unused data (see Lee, paragraphs [0032]-[0035]).  As such, it should be noted that any unused data may be garbage collected to reclaim storage space regardless of the type of the data.  Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine Nguyen and Lee in order to reclaim storage space by garbage collecting any unused data including an unused entity key (note that any type of key or identifying information related to a data object may be construed as the claimed entity key, including an identifier associated with Nguyen’s video data).
	Per claim 7, the combined teaching of Nguyen and Lee further teaches garbage collecting an unused entity blob corresponding to the unused entity key from the memory (the claimed unused entity blob may be construed as Nguyen’s unused video data).
	Per claim 8, the combined teaching of Nguyen and Lee further teaches garbage collecting a build data structure that is no longer in use from the memory (the claimed build data structure may be construed as any file system structure or database structure used to store an unused video data in Nguyen’s storage system, see Nguyen, col. 5, lines 54-61).
	Per claim 9, the combined teaching of Nguyen and Lee further teaches garbage collecting a validation data structure that is no longer in use from the memory (the claimed validation data structure may be construed as any file system structure or database structure used to store an unused video data in Nguyen’s storage system, see Nguyen, col. 5, lines 54-61).
Per claim 10, the combined teaching of Nguyen and Lee further teaches garbage collecting a graph identifier-to-timepoint mapping that is no longer in use from the memory (metadata associated with video including prefetch date and storage expiration time may be construed as the claimed graph identifier-to-timepoint mapping, see Nguyen, Table 1).
Per claim 14, the claim is the system claim corresponding to the method claim 5, and is rejected on the same grounds mutatis mutandis.
Per claim 18, the claim is the machine-readable medium claim corresponding to the method claim 5, and is rejected on the same grounds mutatis mutandis.
Claims Not Rejected On The Grounds Of 35 U.S.C. 102/103
Claims 3, 4, 6, 12, 15-16 and 19-20 are not rejected on the grounds of 35 U.S.C. 102 or 35 U.S.C. 103 and may become allowance subject matter if their corresponding double patent rejections are overcome.
The following is a statement of reasons for not rejecting claims on the grounds of 35 U.S.C. 102/103:
Per claim 3, the cited prior art references teach garbage collecting orphaned graph as set forth above in the rejection of claim 2, but fail to teach or sufficiently suggest garbage collecting the orphaned graph from the memory comprises determining that the orphaned graph is not mapped to a timepoint and is not an outstanding graph that is not yet built.
Per claim 4, the cited prior art references teach garbage collecting orphaned graph as set forth above in the rejection of claim 2, but fail to teach or sufficiently suggest garbage collecting the orphaned graph from the memory comprises determining that the orphaned graph is not mapped to a timepoint and is not an outstanding graph that is not yet validated.
Per claim 6, the cited prior art references teach garbage collecting unused entity key as set forth above in the rejection of claim 5, but fail to teach or sufficiently suggest determining the entity key is unused is based on evaluating a set of referenced entity keys against a full set of entity keys scanned from the memory.
Per claim 12, the cited prior art references fail to teach or sufficiently suggest garbage collecting the content selection graph from the memory comprises setting a write mutex on the memory during the garbage collecting, and unlocking the write mutex after the garbage collecting.
Claims 15 and 16 are the system claims corresponding to the method claims 6 and 12, and contain potential allowable subject matter for the same reasons.
Claims 19 and 20 are the machine-readable medium claims corresponding to the method claims 6 and 12, and contain potential allowable subject matter for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

22 November 2022